                Case 3:21-cv-05245-BHS Document 18 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     CASSANDRA F. JOHNSON,                           CASE NO. C21-5245 BHS
 8
                             Plaintiff,              ORDER DENYING AS MOOT
 9         v.                                        DEFENDANT’S MOTION TO
                                                     DISMISS
10   UNITED STATES OF AMERICA, et al.

11                           Defendants.

12

13         This matter comes before the Court on Defendant the United States of America’s

14   motion to dismiss. Dkt. 10.

15         On June 10, 2021, the Government moved to dismiss Plaintiff Cassandra

16   Johnson’s claims for negligence, informed consent, and corporate negligence. Id. Johnson

17   then filed a motion for leave to amend her complaint, dismissing her claims for

18   negligence and corporate negligence and providing more factual basis for her informed

19   consent claim. Dkt. 13. The Government did not oppose Plaintiff’s motion for leave to

20   amend, and the Court granted the unopposed motion. Dkt. 14. The Government has since

21   answered the amended complaint. Dkt. 17.

22


     ORDER - 1
              Case 3:21-cv-05245-BHS Document 18 Filed 07/23/21 Page 2 of 2




 1          It is well established that an “amended complaint supersedes the original, the latter

 2   being treated thereafter as non-existent.” Forsyth v. Humana, Inc., 114 F.3d 1467, 1474

 3   (9th Cir. 1997) (internal citation omitted), overruled on other grounds by Lacey v.

 4   Maricopa Cnty., 693 F.3d 896, 927–28 (9th Cir. 2012). Where a motion to dismiss targets

 5   a complaint that has been superseded by an amended complaint, the court should deem

 6   the motion to dismiss moot. Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008

 7   (9th Cir. 2015). Upon the filing of Johnson’s amended complaint, the Government’s

 8   motion to dismiss her initial complaint became moot. Accordingly, the Government’s

 9   motion to dismiss, Dkt. 10, is DENIED as moot.

10          IT IS SO ORDERED.

11          Dated this 23rd day of July, 2021.

12

13

14
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 2
